9 F.3d 108
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rodney E. LUKE, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-2451.
United States Court of Appeals, Sixth Circuit.
Oct. 29, 1993.

Before:  KEITH, RYAN and NELSON, Circuit Judges.
PER CURIAM:


1
Plaintiff-Appellant, Rodney E. Luke, appeals a summary judgment ruling for the Defendant-Appellee, the Secretary of Health and Human Services ("Secretary").  Luke argues that the Administrative Law Judge ("ALJ") erred in finding he retained the residual functional capacity to perform light work.  Luke also maintains that the ALJ improperly considered the vocational expert's testimony regarding work environment pollution.  He further alleges the ALJ's determination of his ability to cope with work stress was in error.  For the reasons stated below, we AFFIRM.


2
On April 5, 1989, Luke filed an application for disability insurance benefits under 42 U.S.C. Secs. 416(i) and 423.  Luke claimed he became disabled due to lung disease on April 9, 1979, and his insured status ended on March 31, 1985.  His application was denied initially and upon reconsideration.  An ALJ, vacating the reconsideration determination, remanded the case for the examination of complaints of a mental disorder and a new determination.  Luke's subsequent application was denied and a second ALJ found that Luke was not disabled during his insured period.


3
After his request for review by the Appeals Council was rejected, Luke filed suit against the Secretary in the United States District Court for the Eastern District of Michigan, Southern Division, pursuant to 42 U.S.C. Sec. 406(g).  Both parties filed motions for summary judgment.  The magistrate judge recommended affirmance of the Secretary's decision.  The district court accepted the magistrate judge's recommendation with modifications and granted the Secretary's motion for summary judgment dismissing Luke's claims.


4
Having carefully considered the record and the issues presented in the briefs and at oral argument, we find no error warranting reversal.  Therefore, we AFFIRM the decision of the Honorable Gerald E. Rosen, United States District Judge for the Eastern District of Michigan, Southern Division, for the reasons set forth in his October 30, 1992, opinion and order.